  Exhibit 10.40  

FORM OF SECURITIES PURCHASE AGREEMENT

                This Securities Purchase Agreement (this “Agreement”) is dated
as of July 25, 2007, between Alfacell Corporation, a Delaware corporation (the
“Company”), and Unilab LP, a limited partnership organized under the laws of
Maryland (the “Purchaser”).

                WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act (as defined below)
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
the Purchaser, and the Purchaser desires to purchase from the Company shares of
common stock of the Company, as more fully described in this Agreement.

                NOW, THEREFORE, IN CONSIDERATION of the mutual covenants
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Purchaser agree as follows:

ARTICLE I.
DEFINITIONS

                1.1           Definitions. In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:

                                “Action” means any action, suit, inquiry, notice
of violation, proceeding (including any partial proceeding such as a deposition)
or investigation pending or threatened in writing against or affecting the
Company or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility.

                                “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144.

                                “Business Day” means any day except Saturday,
Sunday and any day which shall be a federal legal holiday or a day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

                                “Closing” means the closing of the purchase and
sale of the Shares pursuant to Section 2.

                                “Closing Date” means July 25, 2007.

                                “Commission” means the United States Securities
and Exchange Commission.

                                “Common Stock” means the common stock of the
Company, $.001 par value per share.

                                “Distribution Agreement” means the Distribution
and Marketing Agreement of even date herewith between the Company and the
Purchaser’s affiliate, USP Pharma Spolka Z.O.O.

                                “Exchange Act” means the Securities Exchange Act
of 1934, as amended.




 

--------------------------------------------------------------------------------




                                “Lien” means any lien, charge, encumbrance,
security interest, right of first refusal or other restrictions of any kind.

                                “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

                                “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

                                “Rule 144” means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “Securities Act” means the Securities Act of
1933, as amended.

                                “Shares” means the shares of Common Stock issued
to the Purchaser pursuant to this Agreement. The Shares shall have the same
voting rights as the shares of Common Stock outstanding as of the date hereof.

                                “Trading Day” means (i) a day on which the
Common Stock is traded on a Trading Market, or (ii) if the Common Stock is not
listed on a Trading Market, a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.

                                “Trading Market” means whichever of the New York
Stock Exchange, the American Stock Exchange, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

ARTICLE II.
PURCHASE AND SALE

                2.1           Closing. Subject to the terms and conditions set
forth in this Agreement, at the Closing the Company shall issue and sell to the
Purchaser an aggregate of 553,360 Shares for a per Share purchase price of $2.53
and an aggregate purchase price of $1,400,000.

                2.2           The Closing shall take place at the offices of
Heller Ehrman LLP, 7 Times Square, New York, NY 10036 on the Closing Date or at
such other location or time as the parties may agree.

                2.3           Closing Deliveries. (a) At the Closing, the
Company shall deliver or cause to be delivered to each Purchaser the following:

                                                (i)            a certificate
evidencing 553,360 Shares.

                                (b)           At the Closing, the Purchaser
shall deliver or cause to be delivered to the Company the following:




2

--------------------------------------------------------------------------------




                                                (i)            $1,400,000, in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

                3.1           Representations and Warranties of the Company. The
Company hereby makes the following representations and warranties to the
Purchaser:

                                (a)           Subsidiaries. The Company has no
direct or indirect subsidiaries.

                                (b)           Organization and Qualification.
The Company is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, have or reasonably be expected to result in (i) an adverse
effect on the legality, validity or enforceability of this Agreement, (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company, taken as a whole, or (iii) an
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

                                (c)           Authorization; Enforcement. The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection herewith. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.

                                (d)           No Conflicts. The execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby do not and will not (i)
conflict with or violate any provision of the Company’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.




3

--------------------------------------------------------------------------------




                                (e)           Filings, Consents and Approvals.
The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of
this Agreement, other than (i) the application(s) to the Trading Market on which
the Common Stock is listed for trading for the listing of the Shares for trading
thereon in the time and manner required thereby; and (ii) the filing with the
Commission of a Form D and the applicable blue sky forms in the relevant states.

                                (f)            Issuance of the Securities. The
Securities have been duly authorized and, when issued and paid for in accordance
with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.

                                (g)           Capitalization. As of June 15,
2007, the Company’s capitalization is as set forth in Schedule 3.1(g). Except as
disclosed in Schedule 3.1(g), no securities of the Company are entitled to
preemptive or similar rights, and no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement. Except as disclosed in Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth in
Schedule 3.1(g), the issue and sale of the Shares will not, immediately or with
the passage of time, obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

                                (h)           SEC Reports; Financial Statements.
The Company has informed the Purchaser of the accessibility of all of its
financial documents and any other periodic report, current report or definitive
proxy statement required to be filed with the SEC at www.sec.gov. The Company
has filed all reports required to be filed by it under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. Notwithstanding anything to the contrary in this Agreement,
the Company’s current financial performance may vary materially from
expectations disclosed in the Company’s SEC Reports and other publicly released
information by the Company.




4

--------------------------------------------------------------------------------




                                (i)            Material Changes. Since the date
of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option plans or outstanding options and warrants.

                                (j)            Litigation. Except as set forth
in the SEC Reports, there is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement or the Shares
or (ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

                                (k)           Labor Relations. Except as
disclosed in the SEC Reports, no material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.

                                (l)            Compliance. Except as disclosed
in the SEC Reports, the Company (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
is not or has not been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. The Company is in compliance
with the applicable requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations thereunder promulgated by the Commission, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect. The Company and the development and manufacture of its products
comply with any and all applicable requirements of the Federal Food, Drug and
Cosmetic Act, 21 U.S.C. § 301, et seq., any applicable rules and regulations of
the Food and Drug Administration promulgated thereunder, and any similar laws
outside of the United States to which the Company is subject, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

                                (m)          Regulatory Permits. The Company
possesses all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
business as described in the SEC Reports, except where the failure to possess
such permits would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.




5

--------------------------------------------------------------------------------




                                (n)           Title to Assets. The Company has
good and marketable title in fee simple to all real property owned by it that is
material to its business and good and marketable title in all personal property
owned by it that is material to its business, in each case free and clear of all
Liens, except for Liens disclosed in the SEC Reports and Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company.
Except as disclosed in the SEC Reports, all real property and facilities held
under lease by the Company are held under valid, subsisting and enforceable
leases of which the Company is in substantial compliance.

                                (o)           Patents and Trademarks. To the
knowledge of the Company, the Company owns, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights and other similar rights (collectively, the “Intellectual
Property Rights”) that are necessary for conducting its business as described in
the SEC Reports and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company has not received a written notice that the Intellectual
Property Rights used by the Company violate or infringe upon the rights of any
Person. Except as set forth in the SEC Reports, to the knowledge of the Company,
all such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

                                (p)           Insurance. The Company is insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company is engaged. The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

                                (q)           Transactions With Affiliates and
Employees. Except as set forth in the SEC Reports, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company, is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

                                (r)            Certain Fees. No brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.

                                (s)           Listing and Maintenance
Requirements. The Company has not, in the two years preceding the date hereof,
received notice (written or oral) from any Trading Market to the effect that the
Company is not in compliance with the listing or maintenance requirements
thereof. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the NASDAQ
Capital Market. The issuance and sale of the Shares under this Agreement do not
contravene the rules and regulations of the Trading Market on which the Common
Stock is currently listed or quoted or any other Trading Market with whom the
Company may be in formal discussions regarding the listing of the Common Stock,
and no approval of the shareholders of the Company thereunder is required for
the Company to issue and deliver to the Purchaser the number of Shares
contemplated by this Agreement.




6

--------------------------------------------------------------------------------




                                (t)            Investment Company. The Company
is not, and is not an Affiliate of, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

                                (u)           Disclosure. The Company
understands and confirms that the Purchaser will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Purchaser regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company in writing to the Purchaser (including the Company’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

                3.2           Representations and Warranties of the Purchaser.
The Purchaser hereby represents and warrants to the Company as follows:

                                (a)           Authority. The Agreement has been
duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms.

                                (b)           Investment Intent. The Purchaser
is acquiring the Shares as principal for its own account for investment purposes
only and not with a view to or for distributing or reselling such Shares or any
part thereof, without prejudice, however, to the Purchaser’s right at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws. The Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

                                (c)           Purchaser Status. At the time the
Purchaser was offered the Shares, it was, and at the date hereof and as of the
Closing Date it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act. The Purchaser is not a registered broker-dealer under Section 15
of the Exchange Act.

                                (d)           General Solicitation. The
Purchaser is not purchasing the Shares as a result of any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

                                (e)           Access to Information. The
Purchaser acknowledges that it has reviewed the SEC Reports and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of the Purchaser
or its representatives or counsel shall modify, amend or affect the Purchaser’s
right to rely on the truth, accuracy and completeness of the Company’s
representations and warranties contained in this Agreement. The Purchaser
acknowledges that in connection with its evaluation of the product that is the
subject matter of the Distribution Agreement it received confidential
information concerning such product and the Company which could be viewed as
material non-public information.




7

--------------------------------------------------------------------------------




                                (f)            Disclosure. The Purchaser
understands and confirms that the Company will rely on the foregoing
representations and covenants of the Purchaser in evaluating whether or not
registration is required under the Securities Act for the offer, sale and
issuance of the Shares to the Purchaser as contemplated herein.

                                (g)           Suitability and Sophistication.
The Purchaser has such knowledge, sophistication and experience in financial and
business matters that it is capable of independently evaluating the risks and
merits of purchasing the Shares, and it has sufficient financial resources to
bear the loss of its entire investment in the Shares.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

                4.1           (a)           The Shares may only be disposed of
in compliance with state and federal securities laws. In connection with any
transfer of the Shares other than pursuant to an effective registration
statement, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.

                                (b)           Certificates evidencing the Shares
will contain the following legend, so long as is required by this Section
4.1(b):

                THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

                4.2           Securities Laws Disclosure; Publicity. The Company
will issue a press release disclosing the transactions contemplated hereby and
file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby. The Company will file this Agreement and the
Distribution Agreement with the Commission. In addition, the Company will make
such other filings and notices in the manner and time required by the Commission
and the Trading Market on which the Common Stock is listed.

                4.3           Use of Proceeds. The Company will utilize the
proceeds it receives from the sale of the Shares hereunder for general corporate
purposes, including without limitation for research and development of its
technologies and products.

ARTICLE V.
MISCELLANEOUS

                5.1           Entire Agreement. This Agreement and the
Distribution Agreement contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements




8

--------------------------------------------------------------------------------




and understandings, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents and exhibits.

                5.2           Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section prior to 6:30 p.m.
(New York City time) on a Trading Day, (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

  If to the Company: Alfacell Corporation
300 Atrium Drive,
Somerset, NJ 08873
Attn: Chief Executive Officer
Facsimile No.: (973) 748-1355         With a copy to: Heller Ehrman LLP
7 Times Square
New York, NY 10036
Attn: Kevin T. Collins
Facsimile No.: (212) 847-8742         If to the Purchaser:    Unilab LP
966 Hungerford Drive, Suite 3B
Rockville, Maryland 20850

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

                5.3           Amendments; Waivers. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the Party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

                5.4           Construction. The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

                5.5           Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. Neither party may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party.




9

--------------------------------------------------------------------------------




                5.6           No Third-Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

                5.7           Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the state and federal courts
sitting in the City of New York, Borough of Manhattan (the “New York Courts”).
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.

                5.8           Survival. The representations, warranties,
agreements and covenants contained herein shall survive the Closing Date and the
delivery of the Shares.

                5.9           Execution. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create the valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile signature page
were an original thereof.

                5.10         Severability. If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]




10

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have caused this
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  ALFACELL CORPORATION   /s/ Kuslima Shogen

--------------------------------------------------------------------------------

Name: Kuslima Shogen Title: Chief Executive Officer     UNILAB LP  

--------------------------------------------------------------------------------

Name: Title:




11

--------------------------------------------------------------------------------